


116 HR 8502 IH: Rosewood Study Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8502
IN THE HOUSE OF REPRESENTATIVES

October 1, 2020
Mr. Yoho (for himself, Mr. Soto, Mr. Rutherford, Mr. Diaz-Balart, Mr. Spano, Mr. Lawson of Florida, Mr. Bilirakis, Mr. Hastings, Ms. Shalala, and Ms. Frankel) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To authorize the Secretary of the Interior to conduct a special resource study of the site formerly known as Rosewood, located in Levy County, Florida, and for other purposes.


1.Short titleThis Act may be cited as the Rosewood Study Act. 2.FindingsCongress finds as follows:
(1)The town of Rosewood was originally surveyed in 1847 in Levy County, Florida, and quickly became a majority minority community.  (2)On January 1, 1923, a young married White woman from a neighboring town falsely accused an African-American man of assault.
(3)This accusation started a riot and the majority of Rosewood was burned to the ground. (4)This riot led to an unjust massacre and death toll that is still unknown.
(5)Survivors were forced to flee to the woods and ultimately resettle around the State of Florida. (6)The town of Rosewood never recovered from this event.
(7)The Governor of Florida was notified of the events, but did not intervene. (8)A small attempt was eventually made to indict locals by a grand jury, but this was unsuccessful.
(9)This tragedy went unnoticed by those who were not immediately affected for almost 60 years, until 1982 when a reporter for the Saint Petersburg Times began to investigate the massacre. (10)In 1993, the State of Florida formally investigated the event and eventually passed a law issuing compensation for the losses to the victims and creating a scholarship fund.
(11)Violence and prejudice have no place in our society. (12)Our society cannot be complacent in senseless acts of violence.
(13)In order to learn from history, our society must make sure to remember it. 3.DefinitionsIn this Act:
(1)SecretaryThe term Secretary means the Secretary of the Interior. (2)Study areaThe term study area means the site formerly known as Rosewood, grounds of the Rosewood massacre, and State Road 24, Rosewood located in Levy County, Florida.
4.Rosewood special resource study
(a)In generalNot later than 1 year after the date on which funds are first made available for this purpose, the Secretary shall complete a special resource study of the study area. (b)ContentsIn conducting the study pursuant to subsection (a), the Secretary shall—
(1)evaluate the national significance of the study area; (2)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
(3)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations; (4)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
(5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives described in paragraphs (2) and (3). (c)Applicable lawExcept as provided by subsection (a), the study required by subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
(d)ReportNot later than 1 year after the date on which funds are first made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— (1)the results of the study; and
(2)any conclusions and recommendations of the Secretary.  